IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                                April 25, 2008
                               No. 07-10965
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

JAVIER GUILLEN-REYES

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:07-CR-47-1


Before GARWOOD, WIENER and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Javier Guillen-Reyes (Guillen) appeals the 77-month sentence imposed
following his guilty plea conviction on one count of illegal reentry. Guillen
argues that the district court erred by enhancing his offense level pursuant to
U.S.S.G. § 2L1.2(b)(1)(A)(ii) (2006) based on the determination that his prior
Texas conviction of burglary of a habitation was a crime of violence as defined
by the Sentencing Guidelines.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-10965

      As Guillen concedes, because he did not object to the district court’s
application of the enhancement, review is for plain error only. See United States
v. Gracia-Cantu, 302 F.3d 308, 310 (5th Cir. 2002). Plain error exists when the
district court committed a clear and obvious error that affected the substantial
rights of the defendant. See United States v. Marek, 238 F.3d 310, 315 (5th Cir.
2001). This court will exercise its sound discretion to correct the error if it finds
that the error “seriously affects the fairness, integrity, or public reputation of
judicial proceedings.” Id.
      The record includes a judicial confession, admitted at the sentencing
hearing below without objection, in which Guillen admitted to facts that
establish that he committed the offense of burglary of a habitation in a manner
that is equivalent to the enumerated offense of “burglary of a dwelling.” See
TEX. PENAL CODE § 30.02(a)(1); United States v. Garcia-Mendez, 420 F.3d 454,
456-57 (5th Cir. 2005). A written judicial confession may be relied on “in an
effort to determine the nature of the Texas offense to which [the defendant]
previously pleaded guilty.” United States v. Garcia-Arellano, ___ F.3d ___, 2008
WL 771709 (5th Cir. Mar. 25, 2008). In view of the judicial confession, the
district court did not err, plainly or otherwise, in enhancing Guillen’s offense
level based on his Texas conviction of burglary of a habitation. See id.
      AFFIRMED.




                                         2